Devou in his motion to certify, states his case, substantially as follows:
1. The case involves the question, whether or not a passenger alighting from a street car at a point in the middle of the square is or is not guilty of contributory negligence, as a matter of law, by walking to the sidewalk through dense traffic, without exercising her senses or any of her faculties for her own protection.
2. Whether such a pedestrian is guilty of contributory negligence as a matter of law, by crossing a street at a point other than a designated crossing and in violation of a city ordinance, which provides that pedestrians shall not cross streets or highways except at regularly designated crossings, and then at right angles only.
3. Whether a pedestrian crossing a street through dense traffic is not guilty of contributory negligence as a . matter ' of law, which will defeat her recovery by failing to look or listen, or exercise any of her faculties for her own protection.
4. Whether or not the trial court erroneously excluded from the consideration of the jury a city ordinance, under the circumstances of this case and other errors of the trial court.
Note: See also similar case of Benomini v. Bussman, OS. Pend. 2 Abs. 562.